Citation Nr: 1237119	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly pension (SMP) for the Veteran's surviving spouse based on the need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; S.P., and V.G.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946 and from October 1950 to March 1954.  The Veteran died on December [redacted], 1981.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board remanded this case for a Board hearing at the RO (Travel Board).  The March 2012 remand characterized the issue as whether there was new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death because the appellant was originally denied service connection for the cause of the Veteran's death in an April 1982 adjudication letter.

The April 1982 adjudication letter does not include a listing of the evidence considered at that time.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

The record indicates that the Veteran's service treatment records were initially requested in conjunction with the current appeal in October 2007.  In light of the newly received service treatment records, the claim will be reconsidered and the claim adjudicated on the merits.

The Veteran testified at a Travel Board hearing before the undersigned in July 2012.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection Cause of Death

According to his death certificate, the Veteran died on December [redacted], 1981, due to alcohol cardiomyopathy status post left ventricular thrombus requiring anti-coagulant treatment.  No autopsy was performed.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service-connected for any disabilities.

As the Veteran was not service connected for the alcohol cardiomyopathy status post left ventricular thrombus requiring anti-coagulant treatment given as his cause of death, the Board must first address whether he was entitled to service connection for such disabilities.

At her hearings, the appellant has argued that the Veteran's fatal heart condition was the result of alcoholism that began or was caused by his military service.  In so testifying, she referred to the Veteran's service as being in combat.  This testimony is consistent with service department records showing the Veteran was a code talker in the Marine Corps during World War II.

The Veteran's daughter testified at the October 2009 hearing that she believed her father suffered from posttraumatic stress disorder (PTSD) and that was the cause of his alcoholism.  Compensation is payable when alcohol abuse is the result of a service connected disease or disability.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 1368 (Fed. Cir.).  

The Veteran's daughter's testimony suggests that such secondary service connection is sought; however, there is no indication that she is competent to diagnose her father's psychiatric disorder.  The appellant testified that it was difficult to talk to the Veteran about his war time experiences and that he experienced nightmares related to those experiences.

From her statements, it is unclear whether the appellant understands the evidence needed to substantiate the claim.  The Court has held that VLJs conducting hearings have a duty to inform claimants of the outstanding elements of the claim that remain unsubstantiated.  Procopio v. Shinseki, No. 11-1253 (U.S. Vet. App. Oct. 16, 2012); Bryant v. Shinseki, 23 Vet. App. 488, 4960-7 (2010); see 38 C.F.R. § 3.103(c)(2) (2012).  Although the undersigned identified the issues and asked questions aimed at determining whether there was outstanding evidence, the missing elements of the claim were not explicitly discussed.  Therefore, additional notice is required.

The record shows that the Veteran underwent VA hospitalization on a number of occasions in the year prior to his death and died at the VA Medical Center in Albuquerque, New Mexico.  The VA Medical Center has reported that it has no records pertaining to the Veteran, and that it had searched its archives.  The record also shows; however, that in February 1982, the Social Security Administration determined that the Veteran had not been eligibility for disability benefits at the time of his death.  In reaching this decision, SSA reportedly considered records of the Veteran's VA hospitalizations in May 1980 and December 1981.  It does not appear that a request has been made for the records considered by SSA in its decision.  VA has duty to attempt to obtain the records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

Special Monthly Pension

SMP is payable to a surviving spouse by reason of need for aid and attendance of another person or, if not in need of aid and attendance, by reason of being housebound.  3 8 C.F.R. § 3.351(a)(5).

Need for aid and attendance means that a person is helpless or so nearly helpless as to require the regular aid and attendance of another person.  The surviving spouse of a veteran will be considered to be in need of regular aid and attendance if he/she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(b), (c).

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration: the inability of the appellant to dress or undress himself/herself, or to keep himself/herself ordinarily clean and presentable; whether he/she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect him/her from the hazards or dangers incident to his/her daily environment.  38 C.F.R. § 3.352(a).

If not in need of regular aid and attendance, a surviving spouse may also be entitled to improved pension on the basis of being permanently housebound.  The "permanently housebound" requirement is met when the surviving spouse is substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  See 38 C.F.R. § 3.351(f).

In this case, the Board finds the evidence regarding the extent to which the appellant's disabilities result in the functional deficits required for an award of aid and attendance benefits is inadequate.  While outpatient treatment records show treatment of her disabilities, they do not sufficiently show whether she requires assistance with the needs of daily living.  No VA examination to determine her capacity to perform self-care functions has been performed in connection with her claim.  Accordingly, a VA examination to determine the impact of the disabilities on her ability to function is necessary.

At the Travel Board hearing the appellant and her grand children testified that she received regular treatment.  Other records indicate that this treatment is at the Gallup Indian Medical Center; but no records have been obtained for the period since April 2009.  VA has an obligation to seek records of subsequent treatment.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the appellant with notice of the prohibition of service connection for primary alcoholism and for substantiating entitlement to service connection for an acquired psychiatric disability, to include PTSD and for alcoholism secondary to alcohol abuse.  

She should be advised that the missing elements of her claim are evidence the Veteran had a psychiatric disability, including PTSD, at the time of his death and of evidence that the disability was related to service including his exposure to combat.

2.  Ask the SSA for any evidence used in making its February 1982 determination that the Veteran was not entitled to disability benefits at the time of his death in December 1981.

3.  Take the necessary steps to obtain all record of the appellant's treatment at the Gallup Indian Medical Center since April 2009.

4.  Efforts to obtain records in Federal custody, including those from SSA and Gallup Indian Medical Center must continue until the records are obtained; or it is reasonably certain they do not exist or further efforts would be futile.

5.  Afford the appellant a VA examination to determine whether she is in need of regular aid and attendance of another person or is housebound for VA purposes.  The examination report should include a specific medical opinion as to whether the appellant has:
   
   a.  Anatomical loss or loss of use of both feet
   
b.  Anatomical loss or loss of use one hand and one foot

c.  Is blind in both eyes, with 5/200 visual acuity or less 

d.  Is permanently bedridden

e.  Has such significant disabilities as to be in need of regular aid and attendance

Specifically, the examiner should describe whether she requires the regular aid and attendance of another person to perform daily self care tasks such as eating, taking medication, bathing, grooming, dressing, attending to the needs of nature, or protecting herself form the hazards of her daily environment. 

Also, the examiner should comment on whether the appellant is, because of her disabilities, confined to the premises of her home/dwelling (i.e. would not be able to leave her premises to go to a job). 

A rationale for all opinions should be provided.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

